 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeaking"to a lot of people about it." 8 I find that McLean's interrogation of em-ployees concerning their union sympathies was violative of Section 8(a)(1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its business operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYMcLean's interrogation of Siele does not appear to be an isolated incident,in viewof Siele'suncontradicted testimony that McLean told him that he had beentalking"to a lot of people."Accordingly, it willbe recommendedthat theRespondentcease and desist frominterrogatingits employeesconcerningtheirunion membershipand activities,and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basisof the foregoing findings of fact, and upon the entirerecord in thecase, I make the following:CONCLUSIONS OF LAW1. InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW, AFL-CIO,isa labor organization within the meaningof the Act.2.TheRespondent is engaged in commerce within the meaningof the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, the Respondenthas engaged in unfairlabor practices withinthe meaning of Section8(a) (1) of the Act.4.By dischargingFrankTumminello and thereafterby failingto recall and re-employ him theRespondent did not engage in any unfair labor practices within themeaning of the Act.5.The aforesaidunfair labor practices affect commercewithin themeaning ofSection2(6) and (7) of the Act.(Recommendations omitted from publication.]8Siele testified further concerning speeches made by both Brown and McLean about thetime of a representation hearing held by the Board (May 11,1959)and before the electionconducted by the Board.It is clear from this testimony as a whole that the Respondentwas campaigning against the Union within permissible bounds and that its conduct wasnot violative of the Act.For example, during a speech to employees about June 15, 1959,Brown stated, "He was going to fight the union with the truth and for every pamphletthat the union put out he was going to put one out."Essex Wire CorporationandUnited Steel Workers of America,AFL-CIO.Case No. 10-CA-4076.February 17, 1961DECISION AND ORDEROn April 18,1960, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The130 NLRB No. 38. ESSEX WIRE CORPORATION451rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the exceptions to the Intermediate Report forthe reasons discussed below.Accordingly, the Board adopts onlythose findings, conclusions, and recommendations of the Trial Ex-aminer which are consistent with this Decision and Order.As the charges pertain to both the Respondent's plant and ware-house in Birmingham, Alabama, which were concededly representedby the United Steel Workers (hereinafter referred to as the Union),and to a new warehouse opened by the Respondent in Birmingham,which is allegedly an accretion to the Union's unit, the facts pertain-ing to each location will be discussed separately.The new warehouse:In late 1958 or early 1959 Respondent decidedto open a new warehouse in Birmingham in order to handle catalogitems which previously had been handled at the warehouse connectedwith the main plant.On February 4, 1959,1 operations began and onFebruary 6, six warehousemen, all new employees, were hired to staffthe new installation.Local 612, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America (herein-after referred to as the Teamsters), requested recognition as bar-gaining representative, was refused, and filed a petition and sixdesignation cards with the Board on February 9.A stipulation forcertification upon consent election was entered into by the Teamstersand the Respondent on February 12, an election was held on February20, which the Teamsters won 6-0, with no challenges, and the Team-sters was certified on March 3. On March 9, Teamsters and Respond-ent entered into a contract effective as of March 11.Subsequently, the Union became aware of this situation, and onApril 25 moved the Board to set aside the certification of representa-tives.The Board issued a show cause order which was answeredonlyby the Respondent in the form of an affidavit setting forth the abovefacts, and on June 15 the Board vacated the certification and set asidethe election.The Union picketed the Respondent's plant and warehouse and thenew warehouse from June 15 to 25, effectively stopping the transferof goods and equipment from the old to the new warehouse. On June25, the Respondent and the Union entered into an "interim" agree-ment covering all Birmingham locations, and on June 26 the newwarehouse reopened, now staffed with the six senior warehousemenfrom the old warehouse. The Teamsters pressed no charges regardingthe abrogation of its contract or discharge of the employees it repre-sented.From June 26 until July 31, the new warehouse remainedopened and stock and equipment were moved back to the old ware-house, and on July 31 the new warehouse was permanently closed.'Unless otherwise specified, all dates are in the year 1959. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe old warehouse and plant:The Union was certified by the Boardin 1952 and represented the approximately 175 employees in the plantand approximately 25 in the old warehouse by contract from March1956 until March 22, 1959. Sixty days' notice of termination requiredby that contract was given by the Respondent on January 14.During December 1958, the employees and Union learned of theplans for a new warehouse and the Union orally demanded recogni-tion, apparently on the theory of accretion. In January and earlyFebruary there were several small layoffs at the plant but bargainingcontinued between February 5 and March 30. On Friday, February27, the Respondent terminated the plant employees and shut downthe plant for concededly valid economic reasons.The old warehouseremained open and staffed.The old warehouse was shut down and allemployees therein were terminated on March 29.As discussed above, the six senior warehousemen worked at thenew warehouse from June 26 until July 31. From the latter date theycontinued employment at the old warehouse until it was permanentlyclosed on November 25.Respondent no longer operates in the Bir-mingham area; its closest operation appears to be in Atlanta, Georgia,some 150 miles away. All of the shutdowns were concededly nondis-criminatory in character and for valid economic considerations.The Trial Examiner found that the new warehouse constituted anaccretion to the Union's preexisting unit and that the terms of theUnion's contract were applicable at all locations.Accordingly, he,found that the Respondent violated Section 8(a) (2), (3), and (5)and derivatively, Section 8 (a) (1) by refusing to bargain with theUnion concerning representation in the new warehouse, by recogniz-ing and contracting with the Teamsters, and by failing to post jobsin the, new warehouse in accordance with the contract and/or honorthe seniority provisions of the contract to the detriment of the sixsenior warehousemen.The Trial Examiner also found that the Respondent violated Sec-tion 8 (a) (5) and (1) by the unilateral nature of its February 27 shut-down, but recommended that no order be issued due to the concededlynondiscriminatory motive for the shutdown, the absence of any nearbyoperation of Respondent and attendant lack of situs of an unfair laborpractice, and the absence of contention by the Union that it representsemployees of the Respondent at Atlanta or elsewhere.No exceptionwas taken to the Trial Examiner's recommendation that no order beissued concerning this finding.As indicated above, the Trial Examiner's findings of violations in-volving the new warehouse were predicated upon his conclusion thatthe new warehouse constituted an accretion to the unit represented bythe Union and could not, therefore, constitute a separate appropriateunit.We do' not agree with this conclusion. ESSEX WIRE CORPORATION453As substantially set forth in the Intermediate Report, the recordestablishes that the new and old warehouses were separately located,about 3 miles apart; that they were under separate immediate butcommon ultimate supervision; that although the jobs at the two ware-houses were virtually interchangeable, there was in fact no inter-change; that although the supervisor of the new warehouse hadformerly been a plant supervisor, none of the nonsupervisory em-ployees at the new warehouse had formerly been employed at theplant or old warehouse; that although the new warehouse took oversome of the functions of the old warehouse and handled catalog itemsproduced at this plant and other plants, it was not intended to dupli-cate any of the functions of the old warehouse while both were inoperation, and did not handle any of the large items produced at theplant; and that the new warehouse had never been bargained for aspart of the plantwide unit.On these facts we find, in accord withwell-establis] ied Board precedent, that the new warehouse was a com-pletely new or different operation, rather than an accretion to theexisting unit?Moreover, even assumingarguendo,that factors tend-ing to establish an accretion exist herein, it is apparent that they areeffectively counterbalanced by the aforementioned factors which tendto establish the appropriateness of a separate unit. In these circum-stances, the Board has consistently held that the employees in the newarea will decide, by means of a self-determination election, whetheror not they wish to be represented separately or as part of the pre-existing unit.'To hold that the new warehouse is an accretion to theunit represented by the Union would be to contravene the policiesexpressed in this long line of cases, and would effectively deprive theemployees of the right to determine the issue of representation.In these circumstances, and as the Union has not independentlyestablished its majority status among the employees at the new ware-house, we find that the Respondent's refusal to bargain with theUnion concerning the new warehouse did not violate Section 8 (a) (5)of the Act.As the Union had no showing of interest among the em-ployees at the new warehouse, and would therefore not have been en-titled to a place on the ballot in the representation proceeding, evenif it had had notice thereof,4 we find that its claim to represent such3 Scrivner Stevens Company,104 NLRB 506;Armstrong Cork Company(LancasterFloor Plant),106 NLRB 1147;IllinoisMalleable Iron Company and Appleton ElectricCompany,120 NLRB 451;and seePittsburgh Valve Company,et al,114 NLRB 193;American Engineering Company,112 NLRB 14,PlasticMolding Corporation,112 NLRB179,Southwestern Greyhound Lines, Inc,112 NLRB 1014,Rockingham Poultry Coopera-tive,Inc.,113 NLRB 376;Fleming&Sons,Inc,118 NLRB 1451;Chrysler Corp. (OhioStamping Plant),119 NLRB 1312,General Electric Company,111 NLRB 1246;UnitedStatesRubberCompany,109 NLRB 1293.See cases cited in footnote 2, above.SeeA.M. & F Products,106 NLRB 1074, footnote 2. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees did not raise a real question concerning representation,5and that the Respondent's recognition of the Teamsters did not there-fore violate Section 8(a) (2).6And as, in the absence of a finding ofaccretion, there is no basis for finding the contract between the Unionand Respondent to be applicable to the new warehouse, the TrialExaminer's finding of discrimination in the staffing of the new ware-house, being predicated upon the contract, must necessarily fall.Ac-cordingly, in the absence of any other evidence to support the TrialExaminer's finding of discrimination, and assuming without decidingthat a finding of accretion could have supported the finding of dis-crimination, we find that the Respondent did not violate Section8(a) (3) of the Act in relation to the initial staffing of the new ware-house.The record establishes that when the Respondent shut down itsplant on Friday, February 27, neither the employees nor the Unionwere forewarned. Indeed, the Union's first knowledge of the actioncame from newspaper reporters, the following Monday, March 2.The Trial Examiner found this unilateral shutdown a violation ofSection 8(a) (5) and (1) of the Act.However, as mentioned above,he recommended that no order be issued due to the concededly non-discriminatory motive for the shutdown, the absence of any nearbyoperation of the Respondent and attendant lack of situs of an unfairlabor practice, and the absence of a contention by the Union that itrepresents employees of the Respondent at its other locations.Dueto those precise considerations we find no necessity to determinewhether or not Respondent's shutdown of the plant constituted aviolation of the Act.Moreover, assuming without finding, that theshutdown violated Section 8(a) (5), we would enter no order in theabsence of exceptions to the Trial Examiner's recommendation thatno order be entered.Member Jenkins does not agree that the Boardshould not determine this issue for the reasons expressed above, butsolely because no exceptions were taken to this recommendation ofthe Trial Examiner, and for this reason only, refrains from decidingthis question.[The Board dismissed the complaint.]MEMBER FANNING took no part in the consideration of the aboveDecision and Order.e EssoStandardOralCompany,124 NLRB1383; cf.Shea Chemical Corporation,121NLRB 1027, 1029.9 SeeSheaChemical Corporation, supraINTERMEDIATE REPORTSTATEMENTOF THE CASEThe issues on this caseare whetherRespondent Essex WireCorporation (1)refused on and afterFebruary 5, 1959,to bargain in good faithwith United Steel ESSEX WIRE CORPORATION455Workers of America, AFL-CIO, herein called the Union, as the statutory repre-sentative of Respondent's employees in an appropriate bargaining unit at its Birming-ham, Alabama, plant, in violation of Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act, by unilateral termina-tion of a majority of its employees in said unit, by refusing to bargain with the Unionregarding employees in a separate warehouse, in Birmingham, by assisting andcontributing support to Local 612, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called the Teamsters, throughrecognizing, bargaining, and making a collective-bargaining agreement with theTeamsters as the representative of the employees in said warehouse; (2) in its dealingswith the Teamsters also violated Section 8(a)(2) of the Act; and (3) on or aboutFebruary 5, 1959, failed and refused to staff its separate warehouse with employees inthe unit aforesaid in order to discourage membership in the Union, in violation ofSection 8(a)(1) and (3) of the Act. These issues arise on an amended complaintissued September 3, 1959, and further amended on October 28, 1959, and answersof Respondent admitting certain jurisdictional and other facts but denying the com-mission of any unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial Examinerat Birmingham, Alabama, on November 17 and December 1 and 2, 1959, in whichallparties participated through counsel.At the close of the hearing all partieswaived oral argument, but written briefs have been filed by General Counsel andRespondent.Motions of the Respondent at the close of the hearing to dismiss theamended complaint on the merits are disposed of by the findings and conclusions inthis report.1FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Michigan corporation with its principal office and place of businessat Fort Wayne, Indiana, and is engaged in the manufacture, sale, and distribution ofelectrical wire and other electrical products.At all times material herein, it operatedin Birmingham, Alabama, a branch production plant known as the Paranite Wireand Cable Division, and at certain times in 1959 it operated a separately locatedwarehouse in the same city, which will be discussed below.These are the onlyfacilities involved in this case.During the calendar year 1958 Respondent sold andshipped directly from its Birmingham, Alabama, facilities directly to customerslocated outside the State of Alabama products valued in excess of $50,000. I findthat Respondent is engaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union and the Teamsters are labor organizations within the meaning ofSection 2(5) of the Act, each of which admits to 'membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Backgroundeventsand historyInMay 1952, in Case No. 10-RC-1820 (not published in NLRB volumes), theUnion was certified by the Board as statutory bargaining agent for employees atthe Birmingham plant in an appropriate unit consisting of all production and main-tenance employees, excluding office and clerical employees, watchmen, guards, pro-fessional employees, supervisors, and foremen. In March 1956, Respondent andLocal 4772 of the Union executed a collective-bargaining contract covering allemployees in that unit, which was to remain in effect until March 22, 1959, andfrom year to year thereafter unless terminated by either party upon 60 days' noticeprior to the anniversary date.From early 1957 and up to March 29, 1959, Respondent operated a large ware-house and regional distribution center, covering about 150,000 square feet of space,as an integral part of the Birmingham plant.Approximately 25 employees workedin the warehouse, performing the usual warehouse duties of handling, shipping, andreceiving of raw material and finished products, stockkeeping on all goods, handlingall bookkeeping and paperwork in connection therewith, operating all warehouse andmaterial handling equipment, making local deliveries, and taking care of general'After thehearing closed,the parties stipulated certain changes in the recordI havereceived the formal stipulation and admitted it as a formal exhibit in the record asRespondent'sExhibit No. 15.The record is hereby amended in accordance with thestipulation. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDwarehouse maintenance.These employees were all in the appropriate unit aforesaid,and their work fell within four or five job classifications covered by the 1956 contract.On or about January 14, 1959, Respondent gave the requisite notice of terminationof the 1956 contract and thereafter Respondent and the Union held bargainingmeetings on the following dates in 1959: February 5, 6, 10, 16, 19, 20, 23, and 24;March 20, 21, 25, and 30; and June 25.In late 1958 or early 1959, Respondent leased 40,000 square feet of warehousestorage space in a plant located at 3219 11th Avenue North, Birmingham, Alabama?Respondent began active operation of the new warehouse on February 4, 1959, andon February 6 hired six warehousemen to staff it.They performed the same ware-house duties as employees in the old plant warehouse, except that they did not handlelarge special order items made at the plant and shipped directly therefrom to publicutility customers.On February 9, 1959, the Teamsters filed a petition with theBoard in Case No. 10-RC-4310 seeking certification as the bargaining agent ofemployees at the new warehouse. Pursuant to a stipulation for certification uponconsent election executed on February 12, 1959, by the Teamsters and an official ofthe Paranite Wire and Cable Division, an election was held on February 20, 1959,in which all eligible employees voted for the Teamsters, and on March 3, 1959, acertification of that labor organization in the usual form was issued by the actingRegional Director for the Tenth Region.On March 9, 1959, Paranite Wire andCable Division of Respondent executed a collective-bargaining agreement with theTeamsters, covering the shipping and receiving clerks, warehousemen, and checkersemployed at the new warehouse, and pursuant thereto Respondent began to paythose employees at the rate of $2.01 per hour, effective March 11, 1959.OnApril 25, 1959, the Union moved to set aside the certification, and after notice toall parties, the Board on June 15, 1959, vacated the certification and set aside theelection.3B.Negotiations with the UnionDuring the events described below, Donald Carpenter was manager, and EdwardM. Kallanevich was assistant manager and personnel director, at the Birminghamplant.The duties of Kallanevich included negotiation of grievances and contractswith the Union up to February 27, 1959; after that date Carpenter was transferredelsewhere, and Kallanevich was made manager of the plant, with all the responsi-bilities of that position in addition to his previous duties.Wesley A. Wildman, anattorney on Respondent's legal staff at Fort Wayne, also participated in some of thebargaining sessions, as noted hereafter.Sometime in December 1958, employees at the plant learned that Respondent waspreparing to open the new warehouse mentioned above, and asked Kallanevich howRespondent would staff that operation.Kallanevich replied that he had no controlover it.At a grievance meeting held shortly thereafter between the union grievancecommittee and Carpenter and Kallanevich, in response to an inquiry from BruceThrasher, local representative of the Union, Carpenter admitted that Respondentwas acquiring additional warehouse space because of the expansion of its businessand the necessity of servicing its southeastern distributors properly.Thrasher toldCarpenter that he considered the new warehouse and the workers to be employedin it as part of the bargaining unit represented by the Union, and suggested thatRespondent hire members of the Union to staff it and thereby save itself a "lot oftrouble."Carpenter and Kallanevich replied that they had nothing to do with theactivities of the new warehouse and were not in a position to discuss it.Carpenteralso commented that he was not in the habit of going out and signing up membersfor the Union, but that the Union could do so if it wanted to.Kallanevich promptly reported Thrasher's request to Frank L. Gallucci, generalcounsel of Respondent who was also in charge of its industrial relations staff at FortWayne.Gallucci told him that if Respondent were to execute an agreement withthe Union incorporating the new warehouse in the existing bargaining unit, it wouldbe illegal and might subject Respondent to liability to other unions in the area andprobably to employees in the new warehouse, and that Respondent would take nopart in assisting any union to become established in any location, and that any re-quest for recognition to the management of the Birmingham plant would have to beprocessed through the Board.2This warehouse will he called the"new" warehouse,or "center."to distinguish itfrom the warehouse space and facilities operated in the Birmingham plant,which was on35thAvenue North, about3 miles away9The above findings are based on documentary,stipulated,and other uncontradictedproof. ESSEX WIRE CORPORATION457At the first bargaining meeting of February 5, 1959, when the Union presented itscontract proposals, Thrasher advised the company representatives (Carpenter, Kal-lanevich, and Wildman) that the Union was interested in representing employeesin the new warehouse, that it considered them within the existing bargaining unit,because it felt that was an additional warehousing operation coming within theexisting Board certification.Wildman pleaded ignorance of any new warehouse inthe area, but Kallanevich admitted he had heard Respondent intended to set it up,and Carpenter said he preferred not to discuss it, as it was more important to negotiatea new contract.At the meeting of February 10, Thrasher asked the company repre-sentatives if they had changed their position about discussion of the new warehouse,and they replied that they preferred not to discuss it then, but to hold that in abey-ance, as they had more important matters to discuss in the contract negoiations, in aneffort to meet the contract deadline (March 22).There was no further mention of the new warehouse at later bargainingsessionsin February and up to March 21, during which period the parties tried to resolvetheir differences on seniority, wages, incentive programs, and other economic provi-sions.Sometime between March 9 and 21, Thrasher heard that the Teamsters repre-sented employees at the new warehouse.At the bargainingsessionofMarch 21Wildman admitted to Thrasher that Respondent had consummated a contract withthe Teamsters at that facility, but said he had no personal knowledge of what hadoccurred there because it had been handled out of company headquarters at FortWayne. Thrasher told him that the Union had been concerned about the new ware-house ever since its representatives had first brought up that subject, to which Wild-man,replied that he was sorry, but the Teamsters had the contract there.On the eve-ning of March 24, Thrasher had a private talk with Kallanevich at the plant about agrievance and the possibility of reaching an agreement the next day? In the discus-sion, in response to Thrasher's inquiry, Kallanevich admitted that he was movingtowmotors and other equipment from the old to the new warehouse.Thrasher saidhe was disturbed by the fact that the Teamsters had a contract there, to whichKallanevich commented that he was sorry this had occurred because his relationswith the Union had been good and he hoped to reach an agreement with it, but hehad nothing to do with the "settlement" at the new warehouse.5On the issue of an alleged refusal to bargain, the initial questions are (1) whetherthe Union made a proper and timely request to bargain as to employees in the newwarehouse, and (2) whether the appropriate unit properly included employees atthat location.Respondent argues that there was no proper request.Union AgentThrasher admitted and I find that the Union never made a formal written request,his excuse being that since the Union was already certified as representative of ware-house employees in the plant, employees doing the same type of work in the newwarehouse would automatically be covered because that facility was only an expan-sion of the plant warehouse. It is clear from the facts found above that Respondentwas on notice from the Union in December 1958, and again at the start of thenegotiationson February 5, 1959, that the Union considered operations at the newwarehouse, and the workers who would perform them, as part of theexisting unitrepresentedby the Union. I consider the Union's statement of this position on thelatter date, when it presented its contract proposals,as a sufficientrequest forrecognitionand bargaining with respect to any employees in thenew warehouse aswell as the old.The request to bargain need not be in writing nor worded preciselyas a requestto bargainin somany words,so long as it ismade clear by implicationthat the Unionis requestingbargaining covering a unit clearly defined 6 I thereforefind that the Union made a proper request on February 5 for bargaining with respectto warehouse employees in the new warehouseas anaccretion to the existing unit.Respondent'smainargument is that it was not obligated to bargain with the Unionabout the new warehouse, because that unit was not in fact or in law a proper ac-4 As the contract expiration date of March 22 approached without agreement on wagesand other major issues, the parties agreed on March 20 to extend the provisions of the1956 contract on a day-to-day basis while they negotiated furtherThe extension agree-ment was signed on March 21, at which time the parties arranged for another meetingon March 255 The findings above are based on credible and mutually corroborative testimony ofThrasher and Kallanevich, which is also corroborated in part by that of Clyde Hayes andWalter L Breeden. Other testimony of Iallanevich at variance therewith is not credited.Neither Gallucci,Wildman, nor Carpenter testified6 Cottage Bakers,120 NLRB 841, 843;Traders Oil Company of Houston,119 NLRB746, 749, 766. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDcretion to the existing bargaining unit.The new warehouse was created under thefollowing circumstances: Prior to 1956, Respondent maintained various regional"Corporate Distribution Centers" throughout the United States which distributedstock or "catalog" items from all company mills to wholesalers and jobbers in theirrespective areas.The centers were separate from production plants, and were con-trolled by the officials and personnel in top management responsible for sales.Onecenter was in Atlanta, Georgia.Late in 1956, in order to effect shipping econo-mies, the Atlanta center was closed and the operation moved to Birmingham whereitwas carried on in the old warehouse which was a physical adjunct to the Birming-ham plant.Thereafter, between 1956 and February 4, 1959, the Birmingham ware-house not only serviced customers in the southeast with catalog items from allmills, but also handled the shipment of the large size, special order items made bythe Birmingham plant for utility companies.The whole warehouse operation wasdirectly supervised by the production people who ran the plant.As they weremainly concerned with proper servicing of the utility customers, who took the bulkof the plant's production, the more detailed servicing of jobbers and wholesalers inthe region on small, catalog items suffered.Hence, Respondent's "Sales" peoplewere allowed in 1958 to investigate the feasibility of establishing a separate south-eastern distribution center.They were not permitted to move the center back toAtlanta, as they desired, but Respondent decided in 1958 to handle the distributionof catalog items in a separate distribution center in Birmingham which, while en-tailing double handling of catalog items made in Birmingham, would still permittransportation economies and at the same time enable the "Sales" organization torun the operation and give proper service to regional customers.The new centerwould thus distribute catalog items coming from all of Respondent's plants, includingBirmingham, but would not handle the large special order items for utilities, whichwould still be shipped directly as before through the old warehouse to those cus-tomers.The objective of better sales and service was implemented by staffing thenew center with experienced sales-service personnel brought directly from FortWayne, and placing its operation under an official in charge of all Respondent'swarehouse operations who, in turn, reported directly to the company vice president incharge of sales.From its inception and up to the shutdown of the plant on February27, the center was operated with leased materials-handling equipment; no suchequipment was transferred from the old to the new warehouse until after that date.The operation of the new center did not significantly change the scope or nature ofthe work at the old warehouse; the volume of materials handled there was reduced byno more than 5 to 10 percent; there was no reduction in the old warehouse staff,who continued to handle all the output of the plant.After the February 27 shut-down of the plant, the center continued to distribute catalog items from all othermills, like any other regional distribution center, until it was closed and the operationmoved back to AtlantaOn these facts, Respondent argues that the new warehousewas conceived and in fact operated as a separate facility, and was not an expansionof the old warehouse at the plant.As against these factors, the record shows that: Prior to its opening, Respondentadvised the Union in 1958 that the new warehouse would add needed space forhandling of products processed through the old warehouse. In January 1959, theWire and Cable Division notified its regional customers that the "new sales officeand regional warehouse" would be "in addition to our present factory warehousingfacilities at the North Birmingham plant."This notice significantly indicated that thenew facility would operate as an apparent part of the Wire and Cable Division. andnot as an autonomous entity answerable only to Respondent at Fort Wayne?Ware-housemen at the new center performed the same duties, had the same job classi-fications, and received substantially the same actual pay as those at the old ware-house.They handled the same catalog items and products as workers at the oldwarehouse, with the exception of special order utility company items. In thisrespect, the center performed the same function as the old warehouse, and becameonly an added step in the process of distribution of catalog items made at Birming-ham to buyers in the southeast.One Olen D. Skipper, formerly a production controlsupervisor in the Birmingham plant, assisted in the planning of the new facility; andwhile he became Respondent's overall manager of warehousing during the operationof the center, he was still "administratively" in the Wire and Cable Division of Re-7The interdependence of the old and new warehouses is also shown by the uncontra-dicted testimony of John W. Stewart, Respondent's vice president in charge of sales, tothe effect that, since the new warehouse was less than one-third the size of the old ware-house, and in order not to confuse its customers, Respondent had to point out to themthat "we still bad the plant warehouse here backing up this regional distribution center." ESSEX WIRE CORPORATION459spondent, which controlled production at Birmingham and similar facilities.FromApril 1959, until it was closed, the center was managed by one Robert Jones,formerly a production control supervisor at the Birmingham plant.Finally, afterthe Board in June voided its certification of the Teamsters covering the center, theUnion picketed the plant and the center, preventing Respondent from moving stockand equipment between them and from removing equipment at the plant. Respond-ent and the Union then resumed negotiations, and on June 25, 1959, executed an"interim" agreement for the plant and warehouse operations at both old and newwarehouses, under the terms of which Respondent recognized the Union as collective-bargaining agent for all production and maintenance employees as set forth in the1956 agreement "for all operations of the Company in, or to be had in, the Birming-ham, Jefferson County, Alabama, area," and agreed that any work at both ware-houses would be covered by the "interim" agreement, as well as applicable terms ofthe 1956 contract. In accordance with this agreement, Respondent terminated thesix employees, members of the Teamsters, at the center,8 and on June 26 resumedoperations there with the oldest employees with warehousing classifications listed onthe seniority roster set up under the 1956 contract.These employees worked at thecenter, transferring stock back to the old warehouse, until the center was closedpermanently on July 31, 1959, when they returned to work at the old warehouse,where they were employed until that operation was closed completely on Novem-ber 25, 1959.Under the interim agreement, warehousemen at both locations werepaid $2.01 an hour, and the lead checker, $2.11 an hour, the same rates which hadbeen paid under the Teamsters' contract.Considering all the above factors,proandcon,itappears that although the newcenter was conceived with the idea of promoting better distribution and service oncatalog items to regional customers, and for that purpose its operation was placedunder the supervision of officials in charge of warehousing and sales functions ofof Respondent, the salient facts are that (1) both the Union and Respondent'scustomers were advised that the facility would be an addition to or expansion ofexistingwarehouse facilities which clearly came within the purview of the 1956contract, (2) the job classifications, pay, duties, and equipment of employees in bothwarehouses were substantially the same and in large part interchangeable, (3) bothwarehouses handled the same type of catalog items, (4) both the Birmingham plantand the new center continued under the same centralized legal and labor relationscontrol,9 (5) so far as the buying public was concerned, the new warehouse wasadvertised as being part of the Paranite Wire and Cable Division, which controlledthe plant and old warehouse, and (6) in the agreement of June 25, 1959, Respond-ent finally agreed to integrate both warehouses as to rates of pay, wages, hours, andconditions of employment.On these factors, I conclude that the employees at thenew warehouse constituted an accretion to the existing production and maintenanceunit.ioRespondent also makes much of the admitted fact that during the negotiations inMarch, the Union accepted without change the "Intention" clause (article I) of the1956 contract, which provided that the term "Employees" included "all productionand maintenance employees at the North Birmingham Alabama plant-for whomthe Union was certified by the National Labor Relations Board" (with certain ex-clusions not in question).The argument is that the Union thereby accepted for theterm of any new contract the existing unit covering only the plant and old warehouse,8 After the Board voided the Teamsters' certification, that labor organization at firstinsisted their contract at the new warehouse was valid, but abandoned its claim and madeno attempt to enforce the contract after Respondent advised that the new warehousewould eventually be closed.attorneys in Respondent's organization who handle its labor relations.Gallucci, who isWildman's superior, advised Kallanevich in December 1958, on Respondent's policy withrespect to the demand by the Union for recognition in the new warehouse, as found above,and he likewise negotiated and executed the contract with the Teamsters for the ParaniteWire and Cable Division, which has no separate legal or industrial relations counsel, andrelies on Gallucci and Wildman in that respect.10Dorp-Warner Corporation,113 NLRB 152, 154, enfd. 231 F 2d 237 (CA 7), certdenied 352 U S. 908;Hudson Pulp and Paper Corporation, Tissue Division,117 NLRB416; and compareBroderick Wood Products Company,118 NLRB 38, 52, 53, and JW. RexCompany,115 N7 RB 775, 777. I have consideredThe Dayton Rubber ManufacturingCompany,107 NLRB 1242, andLsbbey-Owens-Ford Glass Company,41 NLRB 574, citedby Respondent, and conclude that they are inapplicable because they involved facts andcircumstances far different from those at bar. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDand in effect waived its right to representation in the new warehouse.I consider theargument without merit.Waiver is usually a conclusion of fact to be drawn fromother facts and surrounding circumstances, and here there are other facts whichpersuasively indicate that the Union's acceptance of the "Intention" clause wasinduced by Respondent's conduct in the negotiations.The record shows that when-ever the Union mentioned the new warehouse in negotiations in February, thecompany representatives evaded discussion of it by pleading ignorance of the situationthere and urging that the subject be held in abeyance, arguing that settlement of anew plant contract was far more important.This was undoubtedly an effectiveplea, because I am sure the Union was primarily concerned with keeping the plantin operation in order to avoid further layoffs and possible loss of jobs of up to 200employees, as against which prospect the franking of 6 new jobs into the unit was arelativelyminor matter which the Union was probably content to shelve for thetime being, in order to concentrate on the plant contract, especially where the com-pany representatives only pleaded that talk about the new facility be put off, anddid not flatly rule it out of the negotiations.Further, I find from the testimony ofThrasher and Kallanevich that the Union knew Kallanevich was trying earnestly towork out a contract which would permit continuation of the plant, and on the basisof past harmonious dealings with Respondent Thrasher did not consider it necessaryto formalize his demands or take a "hard-nose" attitude about the new warehouse.In these circumstances,I am convinced the Union was led by Respondent'spleas tobelieve that discussion of the new warehouse would come up later, and would not berejected flatly.It discovered that it was wrong in this belief in March, when thecompany representatives indicated such discussion would be futile because theTeamsters already had the contract for the new warehouse. In these circumstances,I consider any waiver implicit in the Union's conduct was substantially induced byRespondent's evasive and dilatory conduct during negotiations.Finally, any im-plied waiver was negated when the Union militantly reasserted its demands aboutthe new warehouse in June during resumed negotiations which resulted in a new con-tract covering that facility as well as the plant.I therefore find that from February 4, 1959, onward, all production and main-tenance employees at Respondent'sBirmingham,Alabama,plant, including all ware-house employees located at its separate warehouse in Birmingham,Alabama, de-scribed above, and excluding office and clerical employees, watchmen, guards,professional employees,supervisors,and foremen,constituted a unit appropriatefor purposes of collective bargaining within the meaning of Section 9(b) of the Act.At the time of its request of February 5 for bargaining with regard to employeesin both warehouses, the Union already represented about 200 employees in thebargaining unit set forth in its certification and the 1956 contract, including 25 ware-housemen employed in the old warehouse.As the new warehouse was never staffedwith more than six warehousemen, it follows that the Union continued on and afterFebruary 5 to be the bargaining representative of a majority of all employees in theexpanded bargaining unit found above.Having found that the Union made a proper request to Respondent for collectivebargaining with regard to employment of workers at the new warehouse,which wasa proper accretion to the existing bargaining unit, and that the Union was at thetime the majority representative of employees in the expanded appropriate unit, itfollows that Respondent was obligated to bargain with the Union regarding wages,hours, and working conditions in the expanded unit from and after February 5, 1959.The conversations between the parties on that subject during negotiations in Febru-ary and March outlined above make it clear that while Respondent never questionedthe Union's right to bring up that subject or seek to represent employees at the newwarehouse,it evaded discussion of the subject whenever the Union broached itRe-spondent persisted in this attitude until it resumed contract negotiations with theUnion in June, and executed the interim agreement of June 25,1959, covering allwarehousing operations and employees at both warehouses.I therefore find thatby its failure and refusal to negotiate with the Union about the new warehouse be-tween February 5 and the date in June that it resumed negotiations with the Union,Respondent failed and refused to bargain collectively with the Union in good faith,in violation of Section 8 (a) (5) and(1) of the Act.C. The. February 27 layoffOn February 27, 1959,Respondent temporarily laid off a majority of employeesemployed at the Birmingham plant, without prior consultation or bargaining withthe Union, which learned about it for the first time on March 2, 1959.Respondentdefends its unilateral action solely on the ground that it was motivated by economiccircumstances which had arisen long before the bargaining sessions of 1959.The ESSEX WIRE CORPORATION461record clearly shows, and I find, that: During 1958 the cost of production at Birming-ham had increased until Respondent had difficultyin sellingthe major productionitems from that mill at a profit.Management began studying the operation to findways of raising efficiency and lowering costs.The mill's competitive position becameworse in late 1958 and early 1959 because efficiency had dropped off more, and topmanagementdecided about the end of 1958 to start closing down the operation.Layoffs of small groups of employees began in January and February, and culminatedin the mass layoff of February 27.However, Respondent continuednegotiationswith the Union in March in an effort to resolve disputes about wages, certain workpractices recognized in the existing contract," and othereconomicconditions, insuch fashion that the plant might resume operation at a profit.Duringnegotiations,the parties extended the existing contract on a day-to-day basis, but could not reachagreement on major issues, and Respondent shut down the plant completely onMarch 29, and terminatedthe remainingemployees on the 30th, after an abortivefinal meeting with the Union.12 At the same time it terminatedthe extension agree-mentwith the Union.Respondent argues that in view of the prioreconomicbasis and motivation of themass layoff and permanentclosing ofthe plant, there was no violation of the Act infailing to notify or consult the Union about the layoff, citingMount Hope FinishingCompany v. N.L.R.B.,211 F. 2d 365 (C.A. 4), andSeaboard Packing Company,107NLRB 1295. It is true, like the fact noted in theMount Hopecase, that the economicjustification for the layoff and shutdown had its inceptionin eventswhich antedatedthe 1959 bargaining with the Union, and in this respect the motivation for theseactions waslegitimate.In fact, General Counsel does not contend that the February27 layoff, the permanent shutdown of the plant, or opening of the new warehousewere in themselves, individually or collectively, in violation of the Act.However,the Board has held with court approval, that an employer has a statutory duty tobargain with a certified union with respect to a proposed shutdown or removal ofitsplant, and the transfer of its employees to a new plant.California FootwearCompany,114 NLRB765,enfd. as mod. in other respects 246 F. 2d 886 (C.A. 9);Industrial Fabricating, Inc.,119 NLRB 162. The mass layoff and final shutdownof the plant were bound to have an adverse effect on employees in the unit, whichthey were entitled to seek to avoid or mitigate by collective bargaining with theiremployer.Looking at the situation from Respondent's point of view, it is highlypossible that discussion of the pending shutdown decision at the start if the negotia-tionsmight have been fruitful, for top management felt that much of the economictrouble at the plant stemmed directly from work practices sanctioned by the existingcontract as noted above, and it is a reasonable assumption that the sooner that pointwas brought home to the Union, the better the chances would have been for ultimatealleviation of that problem.However, Kallanevich apparently informed the Unionfor the first time in the March meetings that Respondent had to have a "workable"contract, particularly on wages, and handling of seniority and the "bid" system,otherwise the plant could not operate, and in the last meetings in March (other thanthe 30th) the parties concentrated on discussions of work practices and wages, butcould not reachagreement.In this period the Union, while engaging in hard bar-gaining, did not take an adamant or "hard-nosed" attitude but remained flexible onvital issues to the very end, even submitting a new proposal on job evaluations asrelated to wages to Kallanevich at the final meeting of March 25, which managementapparently turned down.Hence, I must conclude that failure of Respondent toapprise the Union of its layoff decision, or discuss it with the Union, before theevent was further evidence of bad-faith bargaining, particularly in light of its priorand continued unlawful evasion of any discussion aboutinclusionof the new ware-house in the existing unit.SeeIndustrial Fabricating, Inc., supra.For these rea-sons,I do not consider the decision of the court of appeals in theMount Hopecase,or of the Board in theSeaboard Packingcase, apposite or controlling on thefacts here.D. The contract with the TeamstersRespondent argues thatexecution of a contractwith the Teamsters covering onlythe new warehouse was not a violation of the Act, because it had a right to rely onthe Board'sdeterminationof a unit limited to that facility and its certification of"The practices in question involved a "bid" system under which employees could applyfor transfer to other jobsThis created much "traffic" in jobs, and required constanttraining of workers in new jobs with loss of efficiency12 Although production ceased on February 27, warehouse employees were retained toperform warehouse, shipping, and maintenance functions until March 29. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Teamsters as the bargaining agent for it.Ordinarily this would be true, withsome exceptions not pertinent here.However, the Board has recently held that"where a Board certificate has been revoked because of a fundamental disability inthe representation proceeding, and 'failure to honor' it can therefore not be chargedagainst any party under Board precedent, such certificate is a nullityab initio,"and"it cannot serve as evidence in a subsequent complaint proceeding for any proposi-tion."Charles F. Reichert, et al.,124 NLRB 28.While the Board's order va-cating the certification does not state the reason for that action, it indicates thatitwas based on a consideration of motion papers filed by the Umon, and the responseof the employer.The motion papers of the Union charged that the certificationwas obtained illegally and by fraud and without notice to the Union, and recites manyof the dealings between the Union and Respondent found herein.Having these alle-gations before it, it is inferable that the Board set aside the certification because ofa "fundamental disability" in the representation case.13Hence, the case must beviewed as though the certification had never been issued. In that posture, Respond-ent began to deal with the Teamsters after it had received notice that the Unionclaimed bargaining rights in the new warehouse. It knew, of course, that the jobsand products handled there would be substantially the same as in the old warehouse,for whose employees the Union had long been the statutory bargaining agent byvirtue of its certification and a 3-year bargaining contract, and that the new ware-house would take over some of the same functions handled in the old warehouse.Hence, the Union's request for recognition raised a real question concerning repre-sentation in the new warehouse, and when Respondent recognized and made a con-tract with the Teamsters in the face of this claim, it did so at its peril.14And when itconsented to an election in the representation case, I think it was in duty bound toapprise the Board of the Union's rival claim for recognition, especially where itscounsel had already advised the managers of the Birmingham plant, after the Union'sfirstmention of the new warehouse, that any request for recognition at that facilitywould have to be processed through the Board. I conclude and find that Respond-ent's recognition of and execution of a contract with the Teamsters, in the face ofthe Union's claim, was not only further evidence of bad-faith bargaining with theUnion, but also constituted illegal support and assistance to the Teamsters, in viola-tion of Section 8(a) (1) and (2) of the Act.Brittany Dyeing and Printing Corp.,126NLRB 785;Novak Logging Company, supra; Midwest Piping & Supply Co., Inc.,63 NLRB 1060.E. The staffing of thenew warehouseI found above that, after the Union claimed recognition for the new warehouse,and tried to discuss its staffing during the negotiations, Respondent unlawfullyevaded any discussion of the subject. It is also clear that Respondent hired newworkers there withoutconsultingwith the Union, so that the Union had no officialknowledge of the hirings until sometime in March.The 1956 contract with the.Umon contained provisions which required Respondent to post notices of all vacan-cies occurring in existing job classifications, and new jobs created, during the life ofthe contract, allowed employees in the certified unit to make formal application fortransfers to such jobs, and required Respondent to fill such openings from amongsuch applicants according to seniority.15While these provisions applied in termsto the plant and old warehouse, I consider them applicable to the new warehouseoperation, which was a proper accretion to the existing bargaining unit as foundabove.When the decision was made to open the new warehouse, Respondent knewthat it would create new warehousing jobs similar to those at the old warehouse—and as early as December 1958, it also knew that the Union and the employees atthe old warehouse were interested in these jobs. It could also reasonably assumethat if those openings were posted in accordance with the contract, there would be13 Aside from this permissible inference,which bears merely on the effect of the vaca-tion order, it is not within my province in this case to determine the exact reason for theBoard's action, or whether it was erroneous.Hence, I have not considered, nor do Imake any findings about, the arguments in Respondent's brief addressed to the merits ofthe Union'smotion in the representation case.1*The substantiality of the question concerning representation existing by reason ofthe Union's position was not diminished by the fact that the Teamsters may have accom-panied its own request for recognition with authorization cards indicating majority statusat the new warehouse, as Wildman advised the Union on March 21.Halben Chemical Co.Inc,124 NLRB 872;Novak Logging Company,119 NLRB 1573, 1574, 1575.'Paragraph XI, "Application for Transfer," In 1956 contract (General Counsel'sExhibit No. 7). ESSEXWIRE CORPORATION463bids for transfers to the new plant, particularly since employees had freely availedthemselves in the past year or so of their contract rights to bid for and transfer toother jobs.'6Hence, I must conclude that Respondent's failure to post the new jobs.in accordance with the contract and its unilateral hiring of new employees to fillthem were part and parcel of its continuing unlawful refusal to bargain with theUnion with respect to the new warehouse. Its hiring of new employees there ratherthan availing itself of experienced employees already on its payroll in effect pre-vented at least six warehousemen at the top of the seniority list in the old warehousefrom transferring to the new facility.17Respondent offers no explanation for itsfailure to accede to the Union's request and afford its warehousemen a chance totransfer to the new jobs.Hence, I must conclude from the facts and circumstancesoutlined above, in the light of its unlawful refusal to bargain with the Union aboutthe new warehouse, that its failure and refusal to fill the jobs with experiencedemployees from the bargaining unit was motivated by a desire to prevent the in-clusion of that operation in the existing bargaining unit and thus avoid the necessityof bargaining with the Union about it.While Respondent's method of staffing thenew warehouse did not amount to an affirmative layoff of employees, as inMountHope Finishing Company, et al.,106 NLRB 480, cited by General Counsel, I con-sider it tantamount to the form of lockout of applicants for employment involved inPiasecki Aircraft Corporation,123 NLRB 348. 1 conclude and find on all the abovefacts and circumstances that Respondent on February 6, 1959, failed and refused tostaff the new warehouse with employees from the bargaining unit found above, andthereby discriminated against employees in said unit in regard to their hire and tenureof employment in order to discourage membership in the Union, in violation of Sec-tion 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, which occurred inconnection with the operations of Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent refused to bargain in good faith with the Unionby refusing to discuss with it the mass layoff of employees and shutdown 'of its plant,and the staffing of its new warehouse, and by bargaining and executing a contractwith the Teamsters at the new warehouse, the normal remedy is to require thatRespondent bargain collectively with the Union, upon request, on these subjects.However, the plant has been completely shut down, and the distribution facilitiesformerly located at the plant and new warehouse have been shifted back to theirformer location in Atlanta, Georgia, 150 miles away. Since November 29, 1959,Respondent has conducted no operation of any kind in Birmingham, and there is no,proof reasonably indicating that it intends to, or might, resume any operations therein the future.Hence, there is no situs of the labor dispute, nor any operating bar-gaining unit of employees, remaining in Birmingham. In addition, there is no proofthat the Union or its Local 4772 claims to represent Respondent's employees atAtlanta or any other location. In these circumstances, I think an order requiringRespondent to bargain with the Union, upon request, in the event that it resumes.operations in Birmingham, would be futile, and I shall not recommend it.18toKallanevich testified credibly that the employees' constant use of this right, with theresultant traffic in jobs in the plant, and its effect on efficiency, was one of the problemswhich had plagued Respondent during 1958, and the solution of it became a major issuein the 1959 negotiations."The record shows that these were Clyde Hayes, Walter L. Breeden, Fulton Walker;Robert Byrnes, James Mooskey, and Curtis Bond, all of whom were permanently termi-nated on March 30, 1959.While there Is no proof that these employees would have soughttransfers under the contract on or about February 6, when the new jobs were filled, Imust assume that they would have done so, if aware of the openings, when they wereterminated on March 30.These six were in fact brought back to work on a senioritybasis at the new warehouse on June 26, 1959, after negotiations with the Union.saCf.Consumers Gasoline Stations,126 NLRB 1041. This Is not a case of a "runaway.,shop" which would justify a contingent bargaining order, as where the employer tempo- 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince Respondent rendered unlawful assistance and support to the Teamsters b3bargaining and signing a contract with that organization, I shall recommend that itbe ordered to withdraw and withhold all recognition from that organization ascollective-bargaining representative for any of its employees in the Birmingham,Alabama, area, and to cease giving any effect to its contract of March 9, 1959, withthat labor organization, or to renewal, extension, modification, or supplement thereto,unless and until that labor organization is properly certified in Board proceedings.I have found that Respondent discriminated against six employees named aboveby its failure to notify them or the Union of vacancies at the new warehouse, thuspreventing them from applying for transfer to those jobs, if they so desired.As theplant and new warehouse have been closed permanently, and there is no prospectthat Respondent will resume similar operations in Birmingham in the future, I shallnot recommend the remedy of immediate reinstatement; and since the permanentshutdown was not a violation of the Act, I shall not recommend that Respondent setup a preferential hiring list, or notify the Union or its former employees of theexistence of that list, or offer them reinstatement in the event that it resumes opera-tions in that city.19However, I shall recommend that Respondent be required tomake the six named employees whole for any loss of pay they may have sufferedby reason of the discrimination against them, by payment to each of them of a sumof money equal to that which he would normally have earned as wages, absent thediscrimination, from March 30 to June 26, 1959, the date when they were reinstatedin jobs at the new warehouse, less their net earnings in said period.The backpayshall be computed in accordance with the Board's formula set out in F.W. Wool-worth Company,90 NLRB 289. I shall also recommend that Respondent makeavailable, upon request, to the Board and its agents all payroll and other recordspertinent to the computation of the amount of backpay due.There being no plant in operation in Birmingham, the customary remedy of postingnotices in the plant would be inadequate to inform all affected parties of the termsof the Board's Order.Hence, I shall recommend that Respondent mail copies ofthe notice to the Union, the Teamsters, and to each of the above-named employees.SeeBarbers Iron Foundry, supra.In view of the variety and seriousness of the unfair labor practices found herein, Ishall also recommend the issuance of a broad cease-and-desist order.On the basis of the foregoing findings of fact, and on the entire record herein, Imake the following:CONCLUSIONS OF LAW1.The Union and the Teamsters are labor organizations within the meaning ofSection 2 (5) of the Act.2.At all times mentioned in this report, all production and maintenance employ-ees at Respondent's Birmingham, Alabama, plant, including all warehouse employeeslocated at its separate warehouse in that city, but excluding office and clericalemployees, watchmen, guards, professional employees, supervisors, and foremen,constituted a unit appropriate for purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.3.The Union was on February 5, 1959, and at all material times thereafter, theexclusive representative of all employees in said unit for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representativeof employees in said unit to the extent set forth above, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5) ofthe Act.5.By bargaining and executing a collective-bargaining contract with the Team-sters in the face of the Union's claim for bargaining and recognition for employeesin the unit aforesaid, thereby giving assistance and support to the Teamsters, Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (2) of the Act.6.By discriminating in regard to the hire and tenure of employment of ClydeHaves,Walter L. Breeden, Fulton Walker, Robert Byrnes, James Mooskey, andCurtis Bond, thereby discouraging membership in the Union, Respondent has engagedrarily or permanently shut down or moved its plant, in part or in whole, for discrimina-tory reasons (seeRudy Barberet al,d/h/a Barbers Iron Foundry,126 NLRB 30), orchanged or reduced its operations to avoid bargaining with a union, but still continuedits operationsin someform in the same location, as inBonnie Lass Knitting Mills, Inc.,126 NLRB 1396.11CfBonnie Lass KnittingMills, supra,andBarbers Iron Foundry, supra JAXTON MANUFACTURINGCORPORATION465in and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.7.By the foregoing conduct Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section7 of the Act,and has thereby engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Jaxton Manufacturing CorporationandUnited Brotherhood ofCarpenters and Joiners of America,AFL-CIO.'CaseNo.3-CA-1426.2February 17, 1961DECISION AND ORDEROn June 7, 1960, Trial Examiner George J. Bott issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto, and finding that it had not engagedin certain other unfair labor practices and recommending dismissalof the complaint pertaining thereto.Thereafter the Respondent filed,exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersJenkins and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudical error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following modifications and additions :1.Barrows, Ball, Sweet, Pedersen, and Twiss:We agree with theTrial Examiner that the Respondent had knowledge of the attemptedattendance at a union meeting of Barrows, Ball, Sweet, Pedersen, andTwiss and that they were discharged because of that activity.Wefurther agree with the Trial Examiner that the alleged "readjust-ment" and attendant reduction in the work force, and the claimedtemporary status of Twiss, propounded as defenses by the Respondent,are mere pretexts.1Hereinafter referred to as the Union2This case was originally docketed as Case No. 2-CA-6915.130 NLRB No. 36.597254-61-vol 130-31